Ronorabh 2. R. I;Lnbley,
                       hrah 28, IQSQ, Rxge 2
Honorable E. R. I.Im¶lq, hlarohZ3, 103, ?a@ 4
Fiomrable E. R. Llndlay, &woh   2Bth. 1939, igSe 5


e~n, 71 Tsx. 19i3,9 %.K. 99, appllsa to this oa8e.
          NOW t&it KB have d&Xtl%&l&   thct t&Y lsn& la qUe8tiOU i8
exmpt tram State taxation, we are wn?rmt&      \hiththe.questlon of
*ether or not that &m-t of the 011 retslned by the owner (a one-
eiatwnth in this oeae) 18 subjsot to the @rme pmduotlontax on
011. That qusstlon is answered by t!.mease of Group No. 1 Oil Car-
poretlon v&s. Sheppm4 (Ct. Clv. App.) 89 s.%. (P&I 1021 (writ error
refuw4),  deai404 in 1935, in which lt v.aohe10 that in,the cam of
thiveraity ~RXI~OKW~ by the University   of %3Xe8, v.hlchnes not sub-
jwt to 8tatetuw,     tha State us8 not entltlod to oolleot a gnaw
prodootiollt~ondorktialo~~~onthoUnlnscli~'~             myaltyfn-
IionorableIL   il.   Lindley,   Waroh   28, 19999,?uge 6


thorityto pmvlda for pqaent OS it.

                                                    Yours very truly